Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed May 26, 2022.  
Claims 24 and 35 have been amended.  Claim 38 has been canceled.
Claims 24-37 and 39-42 are pending and have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Objections
In the previous Office Action mailed February 4, 2022, claim 35 was objected to because the claim appeared to contain a typographical error.  This objection is withdrawn in view of Applicant’s Amendment to claim 35 filed May 26, 2022.


Claim Rejections - 35 USC § 102
In the previous Office Action mailed February 4, 2022, claims 24-28, 31 and 36-38 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (Science, 2013 Vol. 342:1254-1258).  This rejection is moot against claim 38 in view of Applicant’s Amendment filed May 26, 2022 to cancel this claim.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed May 26, 2022 and in favor of the new 35 USC § 103 rejection as presented below:


Claim Rejections - 35 USC § 103
In the previous Office Action mailed February 4, 2022, claims 24, 26, 29, 30 and 35 were rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (Science, 2013 Vol. 342:1254-1258) in view of Franich et al. (Mol. Ther. 2008 Vol. 16:947-956).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed May 26, 2022 and in favor of the new 35 USC § 103 rejection as presented below:

******
In the previous Office Action mailed February 4, 2022, claims 24, 26, 39 and 42 were rejected under 35 U.S.C. 103 as being obvious over Tan et al. (Science, 2013 Vol. 342:1254-1258) in view of Liu et al. (AAPS PharmSciTech, 2010 Vol. 11:1005-1017).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed February 4, 2022.


Response to Arguments
In response to this rejection, Applicants argue that Tan et al. neither teaches nor suggests treatment of focal cortical dysplasia as currently recited in the amended claims.  Applicants submit that Liu et al. is cited for the proposition that it teaches ultrasound enhanced drug transport and distribution in the brain.  Applicants submit that there is no teaching or suggestion of any treatment for focal cortical dysplasia and/or the claimed pAM/CBA-miR128-2-7WPRE-BGHpA vector in Liu et al.  Accordingly, Liu et al. does not remedy the deficiencies of Tan et al. 
Applicants argue that Tan et al. and Liu et al., taken individually or in combination, fail to teach or suggest the subject matter of the amended claims and therefore the rejection should be reconsidered and withdrawn. 
These arguments have been fully considered by the Examiner, but are not found persuasive because as discussed below, Tan et al. teach and suggest the therapeutic potential for miR-128 in the treatment of epilepsy and movement disorders.  As further discussed below, it would have been obvious to try the method of Tan et al. for the treatment of the movement disorder, focal cortical dysplasia, since KSR forecloses an obvious to try rationale may be proper when the possible options for solving a problem are known, finite, and predictable, with a reasonable expectation of success.  
It should be noted that Franich et al., not Liu et al. was relied upon by the Examiner to teach the vector, pAM/CBA-hrGFP-WPRE-BGHpA.
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

******
In the previous Office Action mailed February 4, 2022, claims 24-28, 31-34, 36-38, 40 and 41 were rejected under 35 U.S.C. 103 as being obvious over WO 2014/096418 A2 in view of Tan et al. (Science, 2013 Vol. 342:1254-1258).  This rejection is moot against claim 38 in view of Applicant’s Amendment filed May 26, 2022 to cancel this claim.  This rejection is maintained against the remaining claims for the reasons of record set forth in the previous Office Action mailed February 4, 2022.


Response to Arguments
In response to this rejection, Applicants argue that Tan et al. neither teaches nor suggests treatment of focal cortical dysplasia as currently recited in the amended claims.  Applicants submit that WO 2014/096418 is directed to miRNAs as therapeutics and biomarkers for epilepsy, however, as with Tan et al., WO 2014/096418 neither teaches nor suggests treatment of focal cortical dysplasia. Moreover, Applicants submit that WO 2014/096148 does not teach the microRNA is microRNA-128, pri-miR-128 or pre-miR-128.
Furthermore, Applicants submit that nowhere in WO 2014/096418 is there a teaching or suggestion that a CAG promoter should be utilized in connection with miRNA-128.  In addition, all the miRNAs described in WO 2014/096418 have different targets and are involved in different cellular processes as compared with miR-128. Applicants argue that substituting miR-128 for the miRNAs described in WO 2014/096418 would fundamentally change the mechanism of action and thus the principle of operation of the resulting constructs. Applicants point the Examiner to MPEP § 2143.01 (IV) for support.
Applicants submit that WO 2014/096418 in view of Tan et al. does not establish a prima facie case of obviousness of the claims as now amended and one cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention.  Applicants direct the Examiner to In re Fine, 837 F.2d 1071, 1075 (Fed. Cir. 1988).  Moreover, Applicants argue that focal cortical dysplasia is a malformation of cortical development, which is a common cause of medically refractory epilepsy in the pediatric population and a common etiology of medically intractable seizures in adults and the cited references are not concerned with focal cortical dysplasia and therefore do not provide a reasonable expectation of success. 
Applicants argue that WO 2014/096418 and Tan et al., taken individually or in combination, fail to teach or suggest the subject matter of the amended claims and therefore the rejection should be reconsidered and withdrawn. 
These arguments have been fully considered by the Examiner, but are not found persuasive because as discussed below, Tan et al. teach and suggest the therapeutic potential for miR-128 in the treatment of epilepsy and movement disorders.  As further discussed below, before the effective filing date of the claimed invention, it was well known and routine in the art to devise a method of treating a movement disorder in a patient in need thereof comprising administering to the patient an effective amount of a pharmaceutical composition that increases the level of microRNA-128 molecules in the patient’s brain as taught and suggested by Tan et al.  
As discussed in the new 35 U.S.C. 103 rejection for obviousness below, it would have been obvious to try the method of Tan et al. for the treatment of a similar movement disorder, such as focal cortical dysplasia, since KSR forecloses an obvious to try rationale may be proper when the possible options for solving a problem are known, finite, and predictable, with a reasonable expectation of success.  KSR, 550 U.S. at 418, 82 USPQ2d at 1396.   
While it is noted that WO 2014/096418 teach a CMV promoter, a person of ordinary skill in the art would have been motivated to substitute the CAG promoter of the present invention with the CMV promoter of WO 2014/096418 since it is obvious to substitute one functional equivalent for another, particularly when they are to be used for the same purpose.  See MPEP 2144.06.  It is noted that claim 28 of the present invention recites that the promoter is selected from the group consisting of CAG promoter, CMV promoter, human synapsin 1 gene promoter (hSyn), dynorphin promoter, encephalin promoter and CaMKII promoter.  As noted above, WO 2014/096418 teaches the CMV promoter. 
Regarding hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of one of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As noted above, the  therapeutic potential for miR-128 in the treatment of epilepsy and movement disorders was known before the effective filing date of the claimed invention.  Furthermore, substituting miR-128 for the miRNAs described in WO 2014/096418 is obvious in view of Tan et al. and would not fundamentally change the mechanism of action or the principle of operation of the resulting constructs since the therapeutic potential for miR-128 in the treatment of epilepsy and movement disorders was well-known and routinely used before the effective filing date of the claimed invention.   
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Applicant’s Amendment filed May 26, 2022 necessitated a new grounds of rejection as presented below:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites, "the epilepsy" in the last line.  There is insufficient antecedent basis for this limitation in the claims because claim 24 from which the claims depends has been amended to now recite, “focal cortical dysplasia”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-28, 30, 31 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (Science, 2013 Vol. 342:1254-1258) (submitted on the IDS filed February 17, 2021) (Supplementary Information/Materials Attached) in view of Franich et al. (Mol. Ther. 2008 Vol. 16:947-956) (submitted on the IDS filed February 17, 2021).  
The claims are drawn to a method of treating focal cortical dysplasia in a patient in need thereof comprising administering to the patient an effective amount of a pharmaceutical composition that increases the level of microRNA-128 molecules in the patient’s brain.
Tan et al. is relevant and relied upon in its entirety.  Tan et al. particularly teach a reduction of miR-128 expression in postnatal neurons causes increased motor activity and fatal epilepsy. Overexpression of miR-128 attenuates neuronal responsiveness, suppresses motor activity and alleviates motor abnormalities associated with Parkinson’s-like disease and seizures, including tonic-clonic seizures in mice.  These data suggest a therapeutic potential for miR-128 in the treatment of epilepsy and movement disorders [emphasis added].    See Abstract and Figure S4B, for example.
It should be noted that focal cortical dysplasia is a common type of epilepsy.  For example, focal cortical dysplasia (FCD) is a movement disorder associated with seizures as evidenced by the present Specification throughout.  Also, see the evidence of Meena Azzollini (updated on May 31, 2021 and downloaded from Cortical Dysplasia: Symptoms, Causes, Diagnosis, Treatment, Coping (verywellfamily.com)) who teach that the most common symptom of cortical dysplasia is seizures.  Further, see the evidence of focal cortical dysplasia from Wikipedia (downloaded on June 8, 2022 from Focal cortical dysplasia - Wikipedia) where it is taught that seizures in FCD are likely caused by abnormal circuitry induced by the presence of dysmorphic neurons and balloon cells.
Tan et al. are explicit in teaching:
miR-128 reduces the susceptibility to chemically induced seizures in mice

Mice deficient in miR-128 developed hyperactivity and were susceptible to fatal seizures

Overexpression of miR-128 attenuates neuronal responsiveness, suppresses motor activity, and alleviates motor abnormalities associated with Parkinson’s-like disease and seizures in mice

Selective inactivation of the miR-128-2 gene in forebrain neurons leads to a reduction of miR-128 expression followed by early onset of hyperactivity, seizures and death

Correction of miR-128 deficiency by ectopic miR-128-2 expression in neurons normalizes motor activity and prevents seizure-induced death
    
Tan et al. teach miR-128 overexpression was accomplished by the following: 
Targeting strategy for the generation of mice with conditional overexpression of miR-128. The exogenous miR-128-2 gene was inserted into the endogenous Rosa26 gene locus in ES cells using a knock-in strategy as described previously. The miR-128-2 gene was separated from a strong CAGG promoter by a floxed-STOP-Neomycin cassette. DTA, diphtheria toxin gene. EGFP, enhanced green fluorescence protein. 



    PNG
    media_image1.png
    382
    517
    media_image1.png
    Greyscale


Tan et al. do not necessarily teach the nucleic acid encoding miR-128 is operably linked to the CAG promoter.  However, Tan et al. teach the strong CAGG promoter. 
Also, Tan et al. do not teach a vector being pAM/CBA-miR128-2-WPRE-B GHpA. 
Franich et al. teaches the pAM/CBA-hrGFP-WPRE-BGHpA vector construct under the control of a U6 promoter for delivering nucleic acids.  See Abstract; page 8, paragraph 1, for example. 
Before the effective filing date of the claimed invention, it was well known and routine in the art to devise a method of treating a movement disorder in a patient in need thereof comprising administering to the patient an effective amount of a pharmaceutical composition that increases the level of microRNA-128 molecules in the patient’s brain as taught and suggested by Tan et al.  
It would have been obvious to try the method of Tan et al. for the treatment of the movement disorder, focal cortical dysplasia, since KSR forecloses an obvious to try rationale may be proper when the possible options for solving a problem are known, finite, and predictable, with a reasonable expectation of success.  KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Applicant is reminded that Tan et al. teach the therapeutic potential for miR-128 in the treatment of epilepsy and movement disorders and focal cortical dysplasia is a common type of epilepsy.    
A person of ordinary skill in the art would have been motivated to substitute the CAG promoter of the present invention with the CAGG promoter of Tan et al. or the U6 promoter of Franich et al. since it is obvious to substitute one functional equivalent for another, particularly when they are to be used for the same purpose.  See MPEP 2144.06.  
It would have been obvious and a person of ordinary skill in the art would have reasonably expected success to modify the disclosure of Tan et al. by including a plasmid vector construct for delivering nucleic acids, as disclosed by Franich et al., for providing the advantage of including promoters and post-transcriptional regulatory elements to increase gene expression.
Thus, the claimed invention, as a whole, is prima facie obvious in the absence of evidence to the contrary.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8am - 5pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635